DETAILED ACTION

Divisional Application
This Application is a Divisional of 15/688,192, filed 08/28/2017, now U.S. Patent No. 10,922,690.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Numbering
In the parent application, in response to a Restriction Requirement, Applicant elected to prosecute claims 1-10 and withdraw claims 11-20 .  In this Divisional application, Applicant has presented the unelected claims 11-20 for examination (a total of 10 claims).   However, the claims as currently presented in this application are numbered 10-16 and 18-20 (the same 10 claims).  For purposes of examination in this present application, the Examiner is considering claims 1-10 and 17 as cancelled, and claims 10-16 and 18-20 as currently pending and under consideration.
  All future claim sets presented in any Amendment to the Claims should list claims 1-10 and 17 as cancelled without including any claim text.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0028] recites “merchantmerchatmerchant.”
Paragraph [0031] recites “etc.in” without a space.
Appropriate correction is required.

Claim Objections
Claims 11-16 and 18-20 are objected to because of the following informalities:  
Claims 11-16 are dependent upon themselves (e.g., “11.  The method of claim 11 . . .”).  This appears to be a typographical error.  The Examiner presumes that claim 11 is intended to depend on claim 10, etc.  Claim 18-20 are objected to because they depend on claims that are objected to.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims do not fall within at least one of the four categories of patent eligible subject matter.

Although the preamble of the claim recites “a method,” the claim fails to positively recite any active method steps.  A method claim must recite at least one active step, e.g. “connecting a mobile communication to via a short range interface to a point of sale unit . . .”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mardikar et al. (US 2014/0025520 A1, hereinafter Mardikar).

In regard to claim 10, Mardikar discloses a method for point of sale purchasing using biometric authentication (see ¶ 0025), 
wherein a mobile communication device having a unique identifier, is connected via a short range interface to a point of sale unit (see ¶ 0028, disclosing “an NFC link between the phone and the POS device”), and 
wherein the point of sale unit sends a transaction request through a payment interworking server to a financial institution server upon receiving a payment request from the mobile communication device (see ¶ 0052, disclosing “the POS device 110 receives the transaction as a pre-verified or per-authenticated request, and in turn, transmits it to the host processor 120 for furthering processing”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Mardikar in view of Smith et al., US 2014/0108197 A1, hereinafter Smith.

In regard to claim 11, Mardikar fails to  disclose the method of claim [10], wherein the financial institution server reroutes the transaction request to a lockbox server upon receipt of the transaction request.  
Smith discloses wherein the financial institution server reroutes the transaction request to a lockbox server upon receipt of the transaction request.  (see ¶ 0013, discoing “the transaction is rerouted”; ¶ 0072).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the present application to have included rerouting the transaction to a lockbox server, as disclosed by Smith, in order to “gain an additional authorization from the mobile payment service provider.”  Such a feature would improve the security of any method of performing a financial transaction in the same manner. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin, US 2016/0035021 A1 (see ¶ 0016, disclosing “the electronic device 1 sends an open or lock request for the identification account and the service account to the cloud server 2 via the Internet”)
Pourfallah et al., US 2015/0019424 A1) (System for temporary unlocking a financial account associated with an authenticated user for a limited period of time in order to enable the user conduct a financial transaction)
Landrok, US 2015/0142666 A1 (Authentication service)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
9/23/2022